Case 5:16-cv-00600-JGB-SP Document 416-4 Filed 04/09/21 Page 1 of 2 Page ID #:7316




1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9
10   WB MUSIC CORP., et al.,             )   Case No: 5:16-cv-00600-JGB(SPx)
                                         )
11         Plaintiffs,                   )   [PROPOSED] ORDER GRANTING
                                         )   SECOND MOTION FOR POST-
12         v.                            )   JUDGMENT COSTS AND FEES
                                         )
13   ROYCE INTERNATIONAL                 )
     BROADCASTING CORP., et al.,         )
14                                       )
           Defendants.                   )
15                                       )
                                         )
16
17
18
19
20
21
22
23
24
25
26
27
28

      [PROPOSED] ORDER GRANTING SECOND MOTION FOR POST-JUDGMENT COSTS
                                   & FEES
Case 5:16-cv-00600-JGB-SP Document 416-4 Filed 04/09/21 Page 2 of 2 Page ID #:7317




 1                                        ORDER
2          The second motion of Plaintiffs WB Music Corp., But Father I Just Want to
3    Sing Music, Hunterboro Music, Universal Polygram International Publishing, Inc.,
4    Sony ATV Tunes LLC, Obverse Creation Music, Nice Hair Publishing, Party Rock
5    Music, Yeah Baby Music, Eskaywhy Publishing, Uh Oh Entertainment, Divine Mill
6    Music, Fingaz Goal Music, EMI April Music Inc., Hi Mom I Did It, Chebra Music,
7    and Universal Music Corp. for attorneys’ fees and costs pursuant to Section 505 of
8    the Copyright Act (17 U.S.C. § 505), Rule 69(a)(1) of the Federal Rules of Civil
9    Procedure, and Sections 685.040, 685.070 and 685.080 of the California Code of
10   Civil Procedure came on for hearing before the Honorable Jesus G. Bernal on May
11   10, 2021, at 9:00 a.m. in Courtroom 1 of the above-captioned Court. The Court,
12   having considered all papers supporting and opposing the motion and arguments of
13   counsel, hereby makes the following ruling:
14         IT IS HEREBY ORDERED THAT:
15         Plaintiffs are awarded attorneys’ fees in the amount of $107,523.20 and non-
16   taxable costs in the amount of $308.66 from Defendants Royce International
17   Broadcasting Corporation, Playa Del Sol Broadcasters, Silver State Broadcasting
18   LLC, Golden State Broadcasting LLC, and Edward R. Stolz, II.
19
20
21   Dated: ____________                   ________________________
22                                         Hon. Jesus G. Bernal
                                           United States District Court
23                                         Central District of California
24
25
26
27
28
                                               2
      [PROPOSED] ORDER GRANTING SECOND MOTION FOR POST-JUDGMENT COSTS
                                   & FEES
